          CASE 0:20-cv-02074-NEB-BRT Doc. 28 Filed 12/07/20 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


BRIAN MART, Individually and on Behalf )    Civ. No. 0:20-cv-02074-NEB-BRT
of All Others Similarly Situated,       )
                                        )   CLASS ACTION
                            Plaintiff,  )
                                            ST. CLAIR COUNTY EMPLOYEES’
                                        )
       vs.                                  RETIREMENT SYSTEM’S
                                        )
                                            MEMORANDUM OF LAW IN
TACTILE SYSTEMS TECHNOLOGY, )               OPPOSITION TO COMPETING LEAD
INC., et al.,                           )
                                            PLAINTIFF MOTION
                                        )
                            Defendants. )
                                        )




4812-0507-5667.v1
          CASE 0:20-cv-02074-NEB-BRT Doc. 28 Filed 12/07/20 Page 2 of 7




I.      INTRODUCTION

        The Private Securities Litigation Reform Act of 1995 (“PSLRA”) specifies that the

presumptive lead plaintiff in a securities class action is the movant with the largest financial

interest that also meets the adequacy and typicality requirements of Rule 23 of the Federal

Rules of Civil Procedure. 15 U.S.C. §78u-4(a)(3)(B)(iii)(I). Here, while two motions are

pending before the Court filed by movants seeking appointment as lead plaintiff, only one

movant satisfies all of the statutory criteria for appointment: St. Clair County Employees’

Retirement System. Indeed, the Retirement System filed a timely motion, has the largest

financial interest, and satisfies the Rule 23 requirements. See 15 U.S.C. §78u-4(a)(3)(B)(iii).

Moreover, the Retirement System – a sophisticated institutional investor with experience

serving as lead plaintiff – is committed to actively prosecuting this litigation and has chosen

counsel experienced in prosecuting securities class actions, Robbins Geller Rudman & Dowd

LLP and Zimmerman Reed LLP. See ECF No. 24 at 6-9.

        By contrast, the only other competing movant – Brian Mart – has a significantly

smaller financial interest than the Retirement System:

                               Movant                         Loss
                         Retirement System                 $65,199.57
                             Brian Mart                    $10,580.67

See ECF Nos. 19-2, 25-3. In fact, the Retirement System’s losses are more than 6 times

greater than those asserted by Mr. Mart. See id.

        To rebut the presumption in the Retirement System’s favor, Mr. Mart is required to

submit proof that the Retirement System is either subject to a unique defense or is unable to



                                             -1-
4812-0507-5667.v1
          CASE 0:20-cv-02074-NEB-BRT Doc. 28 Filed 12/07/20 Page 3 of 7




adequately represent the class. 15 U.S.C. §78u-4(a)(3)(B)(iii)(II). But Mr. Mart will be

unable to submit any such proof because none exists.

        Accordingly, because Mr. Mart cannot trigger the presumption and cannot rebut it, the

Retirement System is entitled to the PSLRA’s “most adequate plaintiff” presumption and

should be appointed as Lead Plaintiff and its choice of Lead Counsel should be approved.

Mr. Mart’s motion should thus be denied.

II.     ARGUMENT

        Pursuant to the PSLRA, the Court “shall appoint as lead plaintiff the member or

members of the purported plaintiff class that the court determines to be most capable of

adequately representing the interests of class members.” 15 U.S.C. §78u-4(a)(3)(B)(i). The

PSLRA creates a rebuttable presumption that the most adequate plaintiff is “the person or

group of persons” that “has the largest financial interest in the relief sought by the class” and

“otherwise satisfies the requirements of Rule 23.” 15 U.S.C. §78u-4(a)(3)(B)(iii)(I). This

presumption can only be rebutted “upon proof that the proposed lead plaintiff ‘(aa) will not

fairly and adequately protect the interests of the class; or (bb) is subject to unique defenses

that render such plaintiff incapable of adequately representing the class.’” Erickson v.

Hutchinson Tech. Inc., 2016 WL 8199314, at *3 (D. Minn. Apr. 4, 2016) (quoting 15 U.S.C.

§78u-4(a)(3)(B)(iii)).

        A.          Mr. Mart Lacks the Largest Financial Interest and Cannot
                    Trigger the Most Adequate Plaintiff Presumption

        The process for selecting a lead plaintiff is “straightforward” and “sequential.” See In

re Cavanaugh, 306 F.3d 726, 729-30, 732 (9th Cir. 2002). “The court must examine


                                              -2-
4812-0507-5667.v1
          CASE 0:20-cv-02074-NEB-BRT Doc. 28 Filed 12/07/20 Page 4 of 7




potential lead plaintiffs one at a time, starting with the one who has the greatest financial

interest, and continuing in descending order if and only if the presumptive lead plaintiff is

found inadequate or atypical.” Id. at 732 (emphasis added). The PSLRA, in other words,

“‘provides no occasion for comparing plaintiffs with each other on any basis other than their

financial stake in the case.’” Kops v. NVE Corp., 2006 WL 2035508, at *3 (D. Minn. July

19, 2006) (quoting Cavanaugh, 306 F.3d at 732). Here, Mr. Mart does not possess the

largest financial interest in the relief sought by the class:

                                  Movant                      Loss
                            Retirement System              $65,199.57
                                Brian Mart                 $10,580.67


See ECF Nos. 19-2, 25-3. Rather, the Retirement System undeniably possesses the largest

financial interest.

        “Once it determines which plaintiff has the biggest stake, the court must appoint that

plaintiff as lead, unless it finds that he does not satisfy the typicality or adequacy

requirements.” Cavanaugh, 306 F.3d at 732. Here, the Retirement System easily satisfies

the Rule 23 requirements.

        B.          The Retirement System Satisfies the Rule 23 Requirements and
                    Is Entitled to the Most Adequate Plaintiff Presumption

         “If the plaintiff with the largest financial stake in the controversy provides

information that satisfies [the Rule 23] requirements, [it] becomes the presumptively most

adequate plaintiff.” Id. at 730; Kops, 2006 WL 2035508, at *3 (same). “The lead plaintiff

need only make a preliminary showing that it has claims that are typical to the putative class



                                              -3-
4812-0507-5667.v1
          CASE 0:20-cv-02074-NEB-BRT Doc. 28 Filed 12/07/20 Page 5 of 7




and has the capacity to provide adequate representation for those class members.” Erickson,

2016 WL 8199314, at *4. The Retirement System satisfies the Rule 23 requirements.

        Indeed, the Retirement System seeks to represent the same putative class and alleges

the same claims as the initial complaint. See ECF No. 24 at 6. The Retirement System

demonstrated it purchased Tactile Systems Technology, Inc. stock during the Class Period,

as did the other class members, which subsequently lost significant value as a result of

defendants’ alleged actions and false statements. See ECF No. 25-2. The Retirement

System is not subject to any unique defenses that defendants might assert against it that the

other class members would not also be subject to. See ECF No. 24 at 6-7. Nor is there any

evidence of conflicts between the Retirement System and the other class members. Id.

        Moreover, the Retirement System – a sophisticated institutional investor with

hundreds of millions of dollars in assets under management and experience serving as lead

plaintiff – is precisely the type of investor Congress intended would lead securities class

actions. See W. Wash. Laborers-Emps. Pension Tr. v. Panera Bread Co., 2008 WL

2559431, at *1 (E.D. Mo. June 23, 2008) (holding that pension trust movant “is the type of

large, institutional lead plaintiff envisioned by Congress when the PSLRA was enacted”);

H.R. Conf. Rep. No. 104-369, at 34 (1995), reprinted in 1995 U.S.C.C.A.N. 730, 733 (“The

Conference Committee believes that increasing the role of institutional investors in class

actions will ultimately benefit shareholders and assist courts by improving the quality of

representation in securities class actions.”). Consequently, the Retirement System satisfies

the Rule 23 requirement and is entitled to the most adequate plaintiff presumption.



                                            -4-
4812-0507-5667.v1
          CASE 0:20-cv-02074-NEB-BRT Doc. 28 Filed 12/07/20 Page 6 of 7




        And, while the presumption is rebuttable, Mr. Mart will not be able to provide the

requisite proof sufficient to warrant denial of the Retirement System’s motion. Accordingly,

because Mr. Mart can neither trigger the presumption nor rebut it, his motion should be

denied.

III.    CONCLUSION

        The investor with the largest financial interest that satisfies the Rule 23 requirements

is entitled to the PSLRA’s most adequate plaintiff presumption. Mr. Mart cannot rebut the

presumption in the Retirement System’s favor with the requisite proof. As such, Mr. Mart’s

motion should be denied and the Retirement System respectfully requests that it be appointed

Lead Plaintiff and its selection of Robbins Geller as Lead Counsel be approved.

DATED: December 7, 2020                       Respectfully submitted,
                                              ZIMMERMAN REED LLP
                                              CAROLYN G. ANDERSON, MN 275712
                                              JUNE P. HOIDAL, MN 033330X
                                              BEHDAD C. SADEGHI, MN 393374


                                              s/ Carolyn G. Anderson
                                              CAROLYN G. ANDERSON

                                              1100 IDS Center, 80 South 8th Street
                                              Minneapolis, MN 55402
                                              Telephone: 612/341-0400
                                              612/341-0844 (fax)
                                              Carolyn.Anderson@zimmreed.com
                                              June.Hoidal@zimmreed.com
                                              Behdad.Sadeghi@zimmreed.com

                                              Local Counsel




                                              -5-
4812-0507-5667.v1
          CASE 0:20-cv-02074-NEB-BRT Doc. 28 Filed 12/07/20 Page 7 of 7




                                       ROBBINS GELLER RUDMAN
                                         & DOWD LLP
                                       DANIELLE S. MYERS
                                       JUAN CARLOS SANCHEZ
                                       655 West Broadway, Suite 1900
                                       San Diego, CA 92101
                                       Telephone: 619/231-1058
                                       619/231-7423 (fax)
                                       dmyers@rgrdlaw.com
                                       jsanchez@rgrdlaw.com

                                       [Proposed] Lead Counsel for [Proposed] Lead
                                       Plaintiff

                                       VANOVERBEKE, MICHAUD &
                                         TIMMONY, P.C.
                                       THOMAS C. MICHAUD
                                       79 Alfred Street
                                       Detroit, MI 48201
                                       Telephone: 313/578-1200
                                       313/578-1201 (fax)
                                       tmichaud@vmtlaw.com

                                       Additional Counsel for [Proposed] Lead
                                       Plaintiff




                                      -6-
4812-0507-5667.v1
